Citation Nr: 0529415	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  94-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to service connection for chronic tension-
type headaches.  

2.  Entitlement to service connection for residuals of 
cervical spine strain.

3.  Entitlement to service connection residuals of low back 
strain.

4.  Entitlement to an initial compensable rating for status 
post nephrolithiasis (previously characterized as 
urolithiasis). 

5.  Entitlement to an initial compensable rating for status 
post left 3rd metatarsal stress fracture.  

6.  Entitlement to an initial compensable rating for chronic 
left shoulder strain.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from July 1986 to June 1990, and 
on February 6, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for headaches due to 
trauma, residuals of cervical spine strain, residuals of low 
back strain, and left shoulder pain.  The RO granted 
entitlement to service connection for status post stress 
fracture of the left third metatarsal and status post 
urolithiasis, and assigned zero percent (noncompensable) 
evaluations effective from June 1990.  The veteran disagreed 
with the evaluations assigned.

The veteran provided testimony during a hearing at the RO in 
February 1993.  A copy of the transcript of the hearing was 
placed in the claims file.  

During the pending appeal, in a March 1995 rating decision, 
based on the Hearing Officer's decision, the RO granted 
entitlement to service connection for chronic strain of the 
left shoulder, and assigned a zero percent evaluation 
effective from June 1990.  The veteran disagreed with the 
evaluation assigned.  

In February 1998, the Board remanded the issues for further 
development and adjudicative action.  In March 2002, the RO 
affirmed the denial of service connection for chronic 
tension-type headaches, residuals of cervical spine strain, 
and residuals of low back strain.  The RO also confirmed and 
continued the noncompensable evaluations for status post 
nephrolithiasis (previously characterized as urolithiasis), 
status post stress fracture of the left third metatarsal, and 
chronic left shoulder strain.

In September 2002 the Board remanded the claim to afford the 
veteran a Travel Board hearing.  He failed to report for the 
hearing in March 2003, and the RO returned the case to the 
Board without any additional action on the veteran's claims.  
In April 2003 the Board remanded the claim for the issuance 
of a development letter consistent with the notice 
requirements of the VCAA.  In a supplemental statement of the 
case issued in April 2005, the RO affirmed the denial of 
service connection for chronic tension-type headaches, 
residuals of cervical spine strain, and residuals of low back 
strain.  The RO also confirmed and continued the 
noncompensable evaluations for status post nephrolithiasis 
(previously characterized as urolithiasis), status post 
stress fracture of the left third metatarsal, and chronic 
left shoulder strain.  The case has been returned to the 
Board for further appellate review.  

The issue of entitlement to service connection for chronic 
tension-type headaches is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required on his part.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that current residuals of 
cervical spine strain are etiologically related to any 
incident of service. 

2.  The competent and probative medical evidence of record 
preponderates against a finding that current residuals of low 
back strain are etiologically related to any incident of 
service. 

3.  Considering the doctrine of reasonable doubt, the 
veteran's service-connected status post nephrolithiasis is 
manifested by recurrent stone formation with occasional 
attacks of colic that has not required diet therapy, drug 
therapy, and/or invasive or non-invasive procedures more than 
two times per year.

4.  The competent and probative medical evidence shows that 
the veteran's service-connected status post left 3rd 
metatarsal stress fracture is manifested by minimal symptoms, 
not significantly symptomatic and not productive of moderate 
foot disability.  

5.  The competent and probative medical evidence shows that 
the veteran's service-connected chronic left shoulder strain 
is primarily manifested by occasional pain on prolonged use 
which results in no more than minimal disability.  


CONCLUSIONS OF LAW

1.  Residuals of cervical spine strain were not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 
1110, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  Residuals of low back strain were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a 10 percent disability evaluation for 
nephrolithiasis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R.§§ 3.102, 
3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic 
Codes 7508, 7509 (2005).  

4.  The criteria for an initial compensable rating for the 
veteran's service-connected status post left 3rd metatarsal 
stress fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code5284 (2005).

5.  The criteria for an initial compensable rating for the 
veteran's service-connected chronic left shoulder strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran's claim was received in February 1991 
and a rating was issued in September 1991.  The Board 
acknowledges that the timing of the notice in this case was 
noncompliant with the statutory requirement that it should 
precede the initial RO decision; however, the Board finds 
that this notice error was not prejudicial to the appellant.  
In a case, as here, where notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3159(b)(1) because an initial AOJ 
adjudication had already occurred.   See Pelegrini, supra.  
The proper subsequent VA process, in this case consisting of 
subsequent RO adjudicative actions, VCAA notification letters 
and Board remands essentially cured the error in the timing 
of notice, and afforded the appellant a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

In a letter sent in May 2003 and in July 2004, the RO 
notified the appellant of evidence needed for a service 
connection claim and what the evidence must show to establish 
entitlement to an increased evaluation for a service-
connected disability.  The RO notified the appellant of three 
of the four required content elements.  He was notified of 
the information and evidence not of record (1) needed to 
substantiate his claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

Although the RO did not explicitly ask the appellant to 
provide "any evidence in [his] possession that pertains" to 
his claim, as provided in 38 C.F.R. § 3.159(b)(1), the 
appellant was advised, by virtue of a detailed August 1992 
statement of the case and a supplemental statement of the 
case issued in March 1995, March 2002, July 2004, November 
2004, and April 2005 of the pertinent law and what the 
evidence must show in order to substantiate his claim.  In 
addition, the April 2005 SSOC provided the appellant with the 
new regulations implementing the VCAA.  We therefore believe 
that appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.  For these reasons, any failure in the 
language of VCAA notice by the RO constituted harmless error.  
It is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.

The Board notes that the veteran was scheduled for a Travel 
Board hearing in March 2003 at his request, to which he 
failed to report.  Notice of the hearing was sent in January 
2003 to the address of record and the mail was not returned 
as undeliverable.  A prior piece of correspondence from the 
RO to the veteran had also been sent to the same address as 
were subsequent pieces of correspondence and not returned as 
undeliverable.  A report of contact in mid-May 2003 indicates 
that the veteran was incarcerated and was scheduled for 
release in April 2004.  Several days later, the RO contacted 
the veteran by telephone and obtained a change of address.  
The veteran had not notified the RO that he would not appear 
for his Travel Board hearing, nor did he request that it be 
rescheduled.  In a statement dated in June 2003, the veteran 
noted that he was incarcerated and that was why he could not 
report for a hearing in March 2003; however, he did not 
request that a hearing be rescheduled.  In addition, the 
veteran wrote in April 2005 that he was scheduled for several 
appointments for his pension and compensation claim and had 
been unable to attend the scheduled appointments.  The RO's 
review of the claim file and a VA computerized medical system 
found that the appointments were not C&P examinations.  C&P 
examinations for the issues on appeal had been completed in 
February 2005.  The RO wrote to the veteran asking for 
clarification, but to date there has been no reply.  Thus, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The veteran was requested to complete authorization forms for 
the RO to attempt to secure records from the private 
hospitals for hospitalization in January 2005 that he had 
mentioned at a VA February 2005 examination.  To date there 
has been no reply from the veteran.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria 

A.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage, 10 Vet. App. at 497.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

B.  Increased evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
assigning "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  In Meeks v West, 12 
Vet. App. 352 (1999), the Court reaffirmed the staged ratings 
principle of Fenderson and specifically found that 38 
U.S.C.A. § 5110 and its implementing regulations did not 
require that the final rating be effective the date of the 
claim.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).


III.  Factual background

The veteran's service medical records (SMRs) show that the 
veteran developed a stress fracture of the 3rd metatarsal of 
the left foot while in basic training in October 1986.  A 
month later, he was feeling good and the assessment was 
resolving stress fracture of the left third metatarsal.  He 
was returned to duty.  In March 1987 the veteran complained 
of pain of the third metatarsal of the left foot since 
October 1986.  The assessment was a recurrent stress 
fracture.  He was seen several times in 1987 and a bone scan 
in November 1987 noted findings consistent with stress 
related changes that had improved since a previous study in 
October 1987.  He continued to be followed for his left foot 
problems and on approximately four occasions he was placed on 
a temporary profile for left third metatarsal stress 
fracture.  At an examination in June 1988, the clinical 
evaluation of all systems was normal.  In July 1988, the 
impression was a healing stress fracture.

In April 1987 the veteran was seen at an optometry clinic for 
complaints of headaches.  He was diagnosed with myopia with 
astigmatism and was prescribed glasses to wear as needed.

The SMRs further show that in October 1988 the veteran had 
been hospitalized for a left ureterovesical junction (UVJ) 
stone.  He was discharged without having passed the stone, 
but was doing well with minimal left flank discomfort.  He 
denied a prior history of stones.  After the stone passed, he 
had no complaints.  Analysis showed it was a calcium oxalate 
stone.  

In August 1989 the veteran was driving a car when he lost 
control due to a front tire blowing out.  Afterward, he 
complained of headache and slight posterior neck pain.  The 
impression was cervical strain.  He was transported by 
ambulance to the emergency room at Tripler Army Medical 
Center (TAMC).  At examination at TAMC an X-ray of the 
cervical spine was normal.  He was tender at the right 
trapezius muscle.  The diagnosis was whiplash.  He was 
released to full duty and told to expect increased pain the 
following day.  The next day he complained of neck stiffness 
and upper back pain.  He denied numbness, paresthesias or 
weakness of upper extremities.  Clinical findings noted 
tenderness to pressure and spasm at the left "PCon" 
superior trapezius.  No spinous process was tender to 
pressure.  He had decreased range of motion, motor of the 
upper extremities was 5/5 and the sensory was intact.  The 
deep tendon reflexes were 2+ and symmetrical.  The assessment 
was cervical spine and upper back strain secondary to a motor 
vehicle accident.

When seen three days later for follow-up of cervical spine 
and upper back spasms secondary to a motor vehicle accident, 
the veteran reported feeling better but that he still had 
pain in his neck.  Examination reveal that he was still 
tender at C5-C6 spinous processes and "L PCM/ L PVN" in 
thorax.  Motor was 5/5 and sensory intact.  Deep tendon 
reflexes were 2+ and symmetrical.  The assessment was 
cervical spine and upper back strain with spasms secondary to 
motor vehicle accident.  He was referred to physical therapy.  
In early September he felt better but still had pain in the 
area medial to the left scapula.  His cervical range of 
motion was within normal limits.  The assessment was status 
post motor vehicle accident with residual thoracic pain on 
the left.  He was to continue with physical therapy.  In late 
September 1989 he still had pain in the area below the left 
scapula described as more discomfort than pain.  The 
assessment was residual discomfort.  Physical therapy was 
discontinued.  

In December 1989 the veteran complained of pain in the left 
side of neck and upper back.  In February and March he 
continued to complain of pain in his neck, left shoulder and 
upper back.  In April 1990 he sought treatment and reported 
an original injury during a motor vehicle accident with a re-
injury the prior weekend and another re-injury at the time he 
sought treatment.  He had decreased range of motion of his 
neck without spasms.  He had full range of motion of his back 
with spasm in the lower back.  The assessment was cervical 
muscle spasm.  In May 1990 at physical therapy, the 
assessment was cervical/scapula strain.  

In May 1990 he complained of chronic pain to neck and mid 
lower back since the motor vehicle accident.  His neck had no 
specific tender joint, but just vague soreness to both sides 
of neck.  His back had pain to the right side of the thoracic 
vertebra #3-12.  A neurological examination was within normal 
limits.  An X-ray was within normal limits.  Medication was 
prescribed.  

After the motor vehicle accident the veteran reported re-
injurying his back on several occasions.  On one visit in May 
1990 he reported having been seen four days earlier, and had 
received medication, then he reinjured his back while lifting 
heavy items the previous day.  X-rays revealed slight back 
muscle spasm.  He was having pain in the right lower back.  
There was slight tenderness with palpation of the right 
lumbar vertebrae region.  The assessment was mild muscle 
strain due to heavy lifting.  According to the requesting 
doctor, an X-ray was negative.

At the separation examination in June 1990, the veteran 
stated that he had minor neck and back pain.  He denied 
having or having had frequent or severe headache.  It was 
noted that he had whiplash from a car accident and had 
recurrent back and neck pain from a car accident.  The 
clinical evaluation was normal for spine and neurologic 
system.  

VA outpatient treatment notes show that the veteran was seen 
periodically for complaints and treatment of back and 
shoulder pain.  In July 1990 the veteran presented with a 
history of a back problem in service after a car accident in 
August 1989.  He had recently applied for a job and needed a 
release that he was okay to work.  Clinical findings were 
that there were no spasms and the movements were full.  The 
diagnosis was that he was status post a neck injury and at 
that time was doing well.  The examiner noted that the 
veteran had no physical impairment and was fit to work.  

In June 1991 he sought treatment after being in an automobile 
accident that morning.  His upper back and left ribs started 
hurting about one hour later.  The impression was cervical 
strain and a chest contusion.  In January 1993 an examination 
of his back found no spasm or deformity, no tenderness to 
palpation scapula.  He had full range of motion of the back 
and shoulder, motor was 5/5 and sensory was intact.  In 
February 1993 he reported having been hospitalized for a 
kidney stone which he had passed.   

At a neurological examination in April 1991 the veteran 
related the motor vehicle accident in service and described 
headaches which occurred since the accident.  He also 
described having low back pain since the time of the 
accident.  He occasionally experienced tingling of both feet, 
but had no other neurological symptoms; no radiating pains.  
After examination, the impression was muscle contraction type 
headaches with normal neurological examination in regard to 
this difficulty.  The frequency was approximately two times a 
week and last about five to ten minutes.  The impression also 
included a history of low back pain following motor vehicle 
accident.  The current neurological examination was normal 
and non-focal.  There was currently no evidence at this point 
in time of a neuropathy or radiculopathy.  

The veteran was hospitalized in January 1995 for 
approximately one day for a left ureteral stone.  During 
hospitalization an intravenous pyelogram (IVP) had normal 
findings.

The veteran testified at his hearing in February 1993 about 
the symptoms of his service-connected disabilities and the 
effect on his daily life.  He complained of pain in his left 
foot, walking for a long time, and after standing for 10 or 
15 minutes and running he would have pain and swelling.  He 
used Motrin for the pain.  He was going to school and working 
in construction drilling holes in steel holding a drill 
weighing approximately 25 or 30 pounds.  He was not taking 
any medication for his kidney problem but was experiencing 
slight discomfort and pain.  

He described an automobile accident in service and the 
treatment he received at that time.  He saw a VA doctor 
within the first year after his discharge, and received more 
pain pills and muscle relaxers.  He went for physical therapy 
for a couple of weeks and was to continue but he could not 
afford to keep going.  Most of his pain was in his left 
shoulder.  He had problems with his neck after the accident.  
He felt that his headaches were part of the back problem. 

The veteran testified that within the last year he had two or 
three sets of kidney stones and most times he has been able 
to pass them.  Although when he first injured his foot, he 
received arch supports he had not received any more.  

He felt that the shoulder pain, the cervical pain and the low 
back pain were due to the motor vehicle accident and the 
headaches were secondary to the cervical spine condition.  
His shoulder would start hurting and then his neck starts 
hurting.  He mentioned having been treated at VA clinics and 
requested that those records be obtained.

Based upon the Hearing Officer's decision, in a March 1995 
rating decision, entitlement to service connection for 
chronic strain of the scapula rotators of the left shoulder 
was granted and a zero percent evaluation was assigned 
effective from June 1990; service connection was denied for 
cervical sprain, low back pain and headaches due to trauma.  
In addition, the noncompensable evaluations were confirmed 
and continued for status post nephrolithiasis (previously 
characterized as urolithiasis) and for status post left 3rd 
metatarsal stress fracture.  The Hearing Officer resolved 
reasonable doubt in the veteran's favor and found that the 
veteran's service-connected disabilities clearly interfered 
with normal employability, and a 10 percent evaluation was 
warranted under the provisions of 38 C.F.R. § 3.324. 

The veteran contended in May 1995 that his upper and lower 
back conditions were secondary to his service-connected left 
shoulder condition.  In an April 1997 rating decision the RO 
denied entitlement to service connection for cervical 
sprain/strain and low back condition claimed as secondary to 
the service-connected disability of left shoulder chronic 
strain.  The veteran was notified by a supplemental statement 
of the case in May 1997.

At a VA C&P joints examination in December 1998, the veteran 
complained of occasional pressure in the region of the third 
toe with prolonged standing.  He required no medications on a 
regular basis for his foot.  He had pain over the left 
acromioclavicular joint since he injured his left shoulder in 
a motor vehicle accident in service.  He only had rare 
symptoms primarily with prolonged overhead use.  He was 
involved in a motor vehicle accident earlier that year and 
had worsening symptoms of his left foot, left shoulder, neck, 
and back.  He had been on light duty for the last five years 
due to an on-the-job injury of his neck and back.  

Clinical findings in December 1998 were that the veteran 
walked with a normal gait.  The range of motion of the left 
shoulder was normal and no evidence of instability was noted.  
Impingement and supraspinatus signs were negative.  He had 
some mild tenderness over the acromioclavicular joint.  The 
AC joint was mildly hypertrophic.  No tenderness was noted 
over the biceps tendon.  X-rays of the left shoulder showed 
mild degenerative on the level of the acromioclavicular 
joint.  No other abnormalities were noted.  Examination of 
the left foot was unremarkable.  The impression was mild 
degenerative joint disease of the left acromioclavicular 
joint, minimally symptomatic; and history of left third 
metatarsal stress fracture, minimally symptomatic at this 
time.  The examiner saw no objective evidence of significant 
injury which would preclude participation in gainful 
employment based upon injuries alleged in service.  Range of 
motion of the shoulder and foot were normal and should not 
preclude gainful employment.  The examiner believed that any 
limitations the veteran faced at that time with regard to 
employment were due to on-the-job injuries or injuries 
suffered in a motor vehicle accident earlier that year and 
had no relation to his service-related injury.  

The veteran was also afforded a VA C&P genitourinary (GU) 
examination in December 1998.  He related his history of 
recurrent nephrolithiasis since about the mid 1980s and that 
he passed approximately two stones a year.  He had undergone 
no invasive procedures for removal of the stones and had had 
no extracorporeal shock-wave lithotripsy treatments.  He 
denied urinary incontinence or problems with dysuria.  His 
medical history was also notable for chronic back pain 
complaints.  He was injured on the job approximately five 
years earlier and had been personally disabled since that 
time.  He took multiple pain medications chronically for his 
back pain.  The assessment was that the veteran had a history 
of chronic nephrolithiasis that required recurrent Emergency 
Department visits and imaging.  His GU system was otherwise 
within normal limits.  The diagnosis was recurrent 
nephrolithiasis.  

At a VA C&P examination of joints in August 1999 the veteran 
stated he was a self-employed amusement equipment operator.  
He used medication for difficulties with regard to his neck, 
back, and "anxiety".  He related a history of left foot 
pain dating back to basic training when he had a stress 
fracture diagnosed.  Currently, he had rare symptoms 
primarily with heat.  

He related having difficulty with his left shoulder dating 
back to a motor vehicle accident in 1987, and he was 
diagnosed with a strain.  He had had persistent left 
parascapular pain with pain in the lateral aspect of the 
shoulder and over the acromioclavicular joint.  He said he 
had never had any surgery on his shoulder.  

On examination in August 1999, his foot was unremarkable.  X-
rays of the foot were within normal limits.  Examination of 
the shoulder revealed full range of motion with flexion to 
180 degrees, abduction to 180 degrees, external rotation and 
internal rotation to 90 degrees.  The impingement sign and 
supraspinatus sign were negative.  There was no winging of 
the scapula.  The veteran had mild pain over the 
acromioclavicular joint.  X-rays of the shoulder show some 
mild erosions about the acromioclavicular joint which might 
represent some degenerative joint disease.  The impression 
was mild DJD of the left acromioclavicular joint and history 
of stress fracture of the left foot.  

In August 1999, the veteran was afforded a VA C&P 
genitourinary examination.  He related that he first passed a 
renal stone ten years before, and had passed one stone every 
6-8 months since that time.  Analysis showed the stones were 
calcium.  He was never placed on any medical therapy and had 
never required any surgical intervention to treat the stones.  
He passed a stone two days earlier.  He also reported having 
had several urinary tract infections associated with the 
renal stone.  He had no other voiding symptoms.  The 
assessment was that the veteran presented to the urology 
clinic for a C&P examination with pertinent urologic history 
of multiple renal stones.  Various tests were recommended.  
The examiner also noted that renal stones are most likely not 
related to the military service. 

An addendum written in November 1999 to the VA orthopedic and 
GU examinations which had ben performed earlier that year 
noted that the veteran had been seen in December 1999 (sic; 
probably 1998), by an orthopedic consultant for mild 
degenerative joint disease of the left AC joint, minimally 
symptomatic, and history of left third metatarsal stress 
fracture, minimally symptomatic.  The medical reviewer notes 
that the report clearly states that that limitation that the 
veteran currently placed with regard to employment was due to 
on the job injuries or injuries suffered in a motor vehicle 
accident earlier this year and had no relationship to his 
service-related injury.  The orthopedic examination in August 
1999 basically said the same.  The medical reviewer notes 
there was no objective evidence of significant injury which 
would preclude participation in gainful employment.  The 
medical reviewer thought there was nothing more to be stated 
about the veteran's foot and AC joint injury.  A neurological 
consultant would address the evaluation of headache, cervical 
spine and lumbosacral spine.  The GU doctor who examined the 
veteran in December 1998 would be asked to dictate an 
addendum.  

At a VA C&P examination of the spine in April 2001, the 
examiner noted that the veteran's claims file, service 
medical records, prior evaluations in August 1999 and 
December 1998, and the Board's February 1998 remand had been 
reviewed.  The veteran reported that he remained self 
employed as an amusement ride operator and continued to take 
medication on a regular basis.  The veteran discussed an on 
the job injury in 1993 that caused worsening neck and back 
symptoms.  He also related a motor vehicle accident in 1998 
in which he was broadsided and this also resulted in 
increasing neck and low back symptoms.  The examiner noted 
that a review of the medical records confirmed treatment for 
back and neck pain.  The back pain appeared to be the result 
of lifting injuries and the neck pain appeared to be the 
result of a motor vehicle accident.  At the separation 
evaluation, the veteran expressed occasional "mild neck and 
back pain."  No evidence of chronicity was noted but rather 
recurrent acute episodes of discomfort.  The veteran 
described his symptoms.  

The clinical findings were reported for the cervical and 
lumbar spines.  Examination of the left shoulder revealed 
full active range of motion in the left shoulder with no 
evidence of instability and impingement and supraspinatus 
maneuvers were negative.  There was mild tenderness over the 
AC joint.  The impression was history of neck pain; history 
of low back pain; history of acromioclavicular joint 
arthritis, left, mild; and history of left third metatarsal 
stress fracture.  

The examiner opined that persistent symptoms with regard to 
the cervical and lumbar spine were more likely than not 
related to subsequent injuries to the neck and lower back 
sustained either in on the job injuries or in subsequent 
motor vehicle accidents.  It was the examiner's opinion that 
the injuries sustained in the service were self limiting soft 
tissue injuries which in all medical probability would have 
resolved with minimal residual.  

The examiner further opined that there was no evidence to 
sustain the opinion that the veteran's neck and back problems 
were approximately due to the service connected chronic left 
acromioclavicular joint symptoms.  In addition, the examiner 
opined that the veteran's third metatarsal stress fracture 
was not significantly symptomatic and cased him no 
significant symptoms other than weather related problems as 
noted in the August 1999 evaluation.  

At a VA neurological examination in April 2001 the veteran 
related the motor vehicle accident in service and treatment 
thereafter.  He had a constant pressure-like pain in the 
cervical region which would be referred to the left scapula 
as well as to the head.   The pain in his head would become 
generalized and radiate towards the frontal region.  He has 
continued to have constant pressure-like cervical pain and 
associated generalized headache pain.  This had eased with 
time but he continued to have headaches lasting most of the 
day about 2-3 times a week.  His neck pain and headaches were 
aggravated by increased physical activity.  He was taking 
medication for the pain.  He had been seen by Neurology for a 
C&P examination in April 1991 and he had been given a 
diagnosis of muscle contraction type headaches with a normal 
neurologic examination.  The clinical findings were reported.  
The impression was chronic tension type headaches, probably 
of cervicogenic origin; status post service connected motor 
vehicle accident with cervical and lumbar strain/strain (sic; 
probably strain/sprain) injury with chronic residual cervical 
and lumbar pain without radiculopathy; and upper motor neuron 
signs in the lower limbs rule out early cervical or thoracic 
myelopathy.  The examiner found it worthy of note that the 
veteran reported a history of a motor vehicle accident since 
the June 1991 examination.  

VA outpatient treatment records show that in August 2004 the 
veteran was seen for a new patient intake.  VA C&P 
examinations were scheduled however the veteran failed to 
report.  At his request the examinations were rescheduled.  

At a GU examination in February 2005, the veteran related his 
service, medical, social and employment history.  He was 
working at that time as a bobcat operator.  According to the 
veteran he had at least 1-2 attacks of kidney stones per year 
and the last episode was in November when he passed a kidney 
stone.  In January he had been hospitalized for a kidney 
stone.  He estimated that he had had approximately 40-50 
different episodes of renal colic and kidney stones and that 
one time he had 4-5 in one month's time.  He had been 
hospitalized for a total of three times.  He stated that he 
had been diagnosed with a urinary tract infection.  It was 
noted that the veteran had no identifiable stones on imaging 
in January 2005.  The diagnosis was status post 
ureterolithiasis.  The examiner noted that the veteran was 
evidently a chronic stone former as the records show 
documented kidney stones.  According to the veteran he had 
had about 50 of these episodes over the last several years 
and had had up to 4-5 of these episodes per month.  He had 
recently been hospitalized in January in a private hospital 
because of renal colic but had never had any surgical 
procedures and evidently had always passed the stones.  The 
laboratory work, the BUN and creatinine were normal, and the 
last recorded urinalysis was normal.  At the time of the 
examination the veteran was asymptomatic, but he said he had 
about two of these episodes per year.  

In addition, at the GU examination, the veteran stated that 
his left shoulder made grinding noises, would become swollen, 
and he had pain whenever he rotated it.  

At a VA orthopedic examination in February 2005, the veteran 
related that he worked in construction and took pain 
medication for a recent hand injury.  He described chronic 
pain in the left foot along the course of the third 
metatarsal.  His symptoms increased with prolonged standing 
or walking.  He had difficulty running or climbing because of 
his foot.  Repetitive activities worsened his discomfort.  
His left shoulder gave him discomfort around the scapula.  He 
noted increasing symptoms with activity and that grinding and 
popping occurred at times.  Most of his difficulties occurred 
with overhead activity.  

February 2005 clinical findings noted that the veteran walked 
with a non-antalgic gait.  There was tenderness to palpation 
along the course of the third metatarsal.  There was no 
swelling.  The neurological evaluation was within normal 
limits.  There was no abnormal cosmesis.  He had no transfer 
lesions.  Examination of the shoulder revealed full active 
range of motion with no complaints of discomfort about the 
shoulder.  He complained of some pain to palpation along the 
left paravertebral region in the thoracic spine.  He had no 
pain to palpation around the shoulder.  Impingement and 
supraspinatus maneuvers were negative.  He had no tenderness 
over the acromioclavicular joint, biceps tendon, or greater 
tuberosity.  He had a mild sulcus sign.  The impression was 
thoracic pain, chronic left shoulder strain, and stress of 
fracture of the third metatarsal.  The remarks indicated that 
active range of motion was equal to passive range of motion.  
Range of motion or joint function was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use or during flare-ups.  The veteran 
describes no incapacitating episodes during the past 12 month 
period.  

IV.  Analysis

A.  Residuals of cervical spine strain and low back strain

The veteran contends that he currently suffers from residuals 
of cervical spine strain and residuals of low back strain 
that are related to his active military service.  Service 
medical records show that the veteran was involved in an 
automobile accident and complained of neck, left shoulder, 
upper back and mid-lower back pain.  The assessment was 
cervical spine and upper back strain.  He subsequently 
reinjured these areas and was assessed with cervical/scapula 
strain.  He later complained of pain in the lower back after 
lifting heavy items.  However, a chronic condition was not 
shown in service as his spine was clinically evaluated as 
normal at the separation examination.  

Post service in July 1990 the veteran requested a medical 
release that he was able to work and an examiner noted no 
physical impairment and found that the veteran was fit to 
work.  Evidence of record shows that post service the veteran 
suffered an on-the-job injury in 1993and was in an automobile 
accident in June 1991 and in 1998.  

At an April 2001 VA examination, the VA examiner reviewed the 
entire claims folder to include service medical records and 
VA outpatient treatment records and prior evaluations and 
conducted a thorough examination of the veteran.  The VA 
examiner noted that the service medical records confirmed 
treatment for back and neck pain.  The examiner found that 
the back pain appeared to be the result of lifting injuries 
and the neck pain appeared to be the result of a motor 
vehicle accident.  There was no evidence of chronicity.  As 
stated above, the VA examiner opined that based upon the 
medical evidence present in the file, persistent symptoms 
with regard to the cervical and lumbar spine were more likely 
than not related to post service subsequent injuries to the 
neck and lower back sustained either in on the job injuries 
or in subsequent motor vehicle accidents.  It was the 
examiner's opinion that the injuries sustained in the service 
were self limiting soft tissue injuries which in all medical 
probability would have resolved with minimal residual.  It 
appears that the VA examiner's opinion was based on review of 
the claims file and sound medical judgment.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current residuals of 
cervical spine strain and residuals of low back strain, began 
during service or are related to a service-connected 
disability.  The documentary record is of high probative 
value.  There is no competent medical evidence that the 
veteran currently has residuals of cervical spine strain or 
residuals of low back strain which have been linked to 
service or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
any current back disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

We do recognize that the veteran sincerely believes that he 
has a current cervical spine and low back disorder 
attributable to his service, but there is no evidence of 
record that he has any specialized medical knowledge.  He is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, lay individuals are not considered 
competent to offer medical opinions or diagnoses, and 
statements to that effect do not provide a basis upon which 
to establish service connection.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a nexus 
(that is, a causal link) between a current back disorder 
claimed as residuals of cervical spine strain and residuals 
of low back strain and his active service, or of claimed 
continuity of symptomatology demonstrated since he left 
service.     

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's residuals of cervical spine strain and residuals of 
low back strain are related to any incident during service.  
Thus, the preponderance of the evidence is against granting 
service connection.  Since the preponderance of the evidence 
is against this claim, the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the claim for entitlement to service 
connection for residuals of cervical spine strain and 
residuals of low back strain must be denied.

B.  Status post nephrolithiasis

Service medical records show that in October 1988, an IV 
pyelogram revealed kidney stones which subsequently passed.  
Another stone passed in March 1989, after which time he had no 
further symptoms.  Service connection was granted in a 
September 1991 rating decision and a noncompensable evaluation 
was assigned as the evidence of record did not show any kidney 
stones at that time.  The RO assigned this rating under the 
provisions of Diagnostic Code 7508 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.115b.

Effective February 1994, 38 C.F.R. § 4.115 was amended to 
provide new criteria for the evaluation of disabilities of 
the genitourinary system.  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current schedular criteria.  VAOPGCPREC 7-
2003.  The effective-date rule established by 38 U.S.C.A. § 
5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the claim or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 3-
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114.  

Under the provisions of 38 C.F.R. § 4.115, in effect prior to 
February 17, 1994, Diagnostic Code 7508 states that 
nephrolithiasis is rated as hydronephrosis.  A calculus in 
the kidney is required.  A 30 percent evaluation may be 
assigned for staghorn or multiple stones filling the pelvis 
of a kidney.  Under Diagnostic Code 7509, for mild 
hydronephrosis, only an occasional attack of colic, not 
infected and not requiring catheter drainage, a 10 percent 
evaluation is warranted.  For moderate hydronephrosis, with 
frequent attacks of colic, requiring catheter drainage, a 20 
percent rating is warranted.  A 30 percent evaluation may be 
assigned for moderately severe hydronephrosis with frequent 
attacks of colic, with infection (pyonephrosis), and with 
greatly impaired kidney function.  Severe hydronephrosis of 
one kidney is rated as absence of one kidney with nephritis, 
infection or pathology of the other under the provisions of 
38 C.F.R. § Part 4, Code 7500. 

Under the provisions of 38 C.F.R. § 4.115, effective on and 
subsequent to February 17, 1994, renal calculi, also known as 
nephrolithiasis, are rated under Diagnostic Code 7508, and 
merit a 30 percent rating when there are recurrent stone 
formations requiring diet therapy, drug therapy, and/or 
invasive or non-invasive procedures more than two times per 
year.  In all other cases, they are to be rated under the 
criteria for hydronephrosis found at Diagnostic Code 7509. 

Under DC 7509, when hydronephrosis is severe, it is rated as 
renal dysfunction.  When there are frequent attacks of colic 
with infection (pyonephrosis), and kidney function is 
impaired, a 30 percent rating is warranted.  When there are 
frequent attacks of colic, requiring catheter drainage, a 20 
percent rating is warranted.  When there is only an 
occasional attack of colic, and there is no infection and no 
need for catheter drainage, a 10 percent rating is warranted.  
38 C.F.R. § 4.115b.

The medical evidence of record indicates recurrent kidney 
stone formation.  However, there is no competent medical 
evidence of record that indicates the veteran has a calculus 
in his kidney, staghorn or multiple stones filling the pelvis 
of his kidney, recurrent stone formation requiring either 
diet or drug therapy or invasive or non-invasive procedures 
more than two times per year.  Thus the criteria for a 
compensable rating under DC 7508, prior and amended versions, 
are not met.

The competent medical evidence, however, does show 
manifestations of nephrolithiasis that meet or nearly 
approximate the criteria for a 10 percent rating for his 
service-connected renal calculi under DC 7509, under either 
the old or revised criteria.  Since the veteran's separation 
from service, the record shows that the veteran has reported 
passing approximately two stones a year and required 
recurrent hospital visits for renal colic but had never had 
any surgical procedures.  Although at a February 2005 
examination the veteran reported having a urinary infection, 
there is no evidence that catheter drainage was required.  In 
January 2005, he had no identifiable stones on imaging and at 
the time of an examination in January 2005 he was 
asymptomatic.

The Board finds that such recurrent formation and passing of 
kidney stones with infrequent attacks of colic, with 
consideration of the reasonable-doubt doctrine, more nearly 
approximates the criteria of "only an occasional attack of 
colic," for a 10 percent rating under DC 7509.  The evidence 
of record does not show frequent attacks of colic, requiring 
catheter drainage, to warrant a 20 percent rating under 
either the old or amended criteria.  Therefore, a 10 percent 
rating, and no higher, is warranted.  

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that he has required frequent 
periods of hospitalization for his nephrolithiasis, nor has 
he alleged marked interference with employment due solely to 
that condition.  See 38 C.F.R. § 3.321(b)(1) (2004).

C.  Status post left 3rd metatarsal stress fracture

The residuals of status post left 3rd metatarsal stress 
fracture are rated as noncompensable under DC 5284 for rating 
other foot injuries.  A moderate foot injury warrants a 10 
percent disability evaluation.  A moderately severe foot 
injury warrants a 20 percent disability evaluation and a 
severe foot injury is assigned a 30 percent disability 
evaluation.  A 40 percent disability evaluation will be 
assigned for actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

The medical evidence of record shows that in April 1991 the 
veteran complained of pain on standing and activity, his gait 
was normal, and examination revealed no significant 
abnormality and no tenderness over the left third metatarsal.  
In December 1998 he complained of occasional pressure with 
prolonged standing.    He walked with a normal gait and did 
not use medication on a regular basis for his foot.  The 
impression was history of left third metatarsal stress 
fracture, minimally symptomatic.  Range of motion of the foot 
was normal.  In August 1999, the veteran reported having rare 
symptoms, primarily with heat.  An x-ray of the foot was 
normal and an examination was unremarkable.  At an April 2001 
examination, the examiner opined that the left third 
metatarsal stress fracture was not significantly symptomatic 
and caused no significant symptoms other than weather related 
problems as previously noted in the August 1999 evaluation.  
At a February 2005 examination he walked with a non-antalgic 
gait.  There was tenderness to palpation along the course of 
the third metatarsal; however, there was no swelling and the 
neurological evaluation was within normal limits.      

Given the lack of evidence of treatment or identifiable 
disability arising from the stress fracture of the left 3rd 
metatarsal at the VA examinations, the Board finds the 
evidence does not show a moderate disability to the left foot 
produced by the stress fracture residuals.  The pain produced 
by the veteran's service-connected residuals of the right 
great toe fracture appears to be the only residual.  The 
symptoms were described as minimal and not significantly 
symptomatic.  The disability produced by the pain as 
described by the VA examiners cannot be said to be more than 
mild.  As the requirements for a compensable evaluation are 
not met, a zero percent evaluation shall be assigned.  38 
C.F.R. § 4.31.

The Board notes that a possible alternative rating includes 
that applicable to malunion or nonunion of the tarsal or 
metatarsal bones pursuant to DC 5283. However, the competent 
medical evidence does not show any malunion or nonunion of 
the bones of the left third toe, therefore this code is 
inapplicable.

In sum, the preponderance of the evidence is against the 
claim for a compensable rating status post left 3rd 
metatarsal stress fracture.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
C.F.R. § 4.3.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in September 1991.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the clinical findings do not 
show that the veteran meets the criteria for a compensable 
rating at any time since the effective date of his award.  

D.  Chronic left shoulder strain

Upon review of the record, the Board finds that an initial 
compensable evaluation is not warranted for the veteran's 
service-connected chronic left shoulder strain.  The evidence 
does not show symptoms that more nearly approximate the 
criteria for a compensable rating.  

The veteran's chronic left shoulder strain is currently 
evaluated as noncompensable under Diagnostic Code 5203, for 
impairment of clavicle or scapula.  In order to warrant a 
compensable evaluation for impairment of clavicle or scapula, 
his disability would have to be manifested by malunion, 
nonunion with or without loose movement, dislocation or 
impairment of function of the contiguous joint.  

Medical evidence of record has revealed no evidence of 
disability due to the left shoulder strain that warrants a 
compensable evaluation since service connection was granted.  
Service medical records show that after an automobile 
accident in August 1989 the veteran received treatment for 
bilateral shoulder injuries.  A diagnosis of a chronic strain 
of the scapula rotators with multiple trigger points of the 
left shoulder girdle was made.  Post service he periodically 
sought treatment for shoulder pain.  In July 1990 an examiner 
noted that the veteran had no physical impairment and was fit 
to work.  In December 1998, the veteran complained of pain 
over the left AC joint and described the symptoms as rare 
primarily with prolonged overhead use.  There was no 
limitation of motion of the left shoulder and no evidence of 
instability.  There was mild tenderness and the AC joint was 
mildly hypertrophic.  An X-ray showed mild degenerative joint 
disease (DJD) at the AC joint.  The impression noted the mild 
DJD of the left AC joint was minimally symptomatic.  On 
examination in August 1999, the left shoulder had full range 
of motion without signs of impingement or supraspinatus.  He 
had mild pain over the AC joint.  The impression was mild DJD 
of the left AC joint.  At examination in April 2001, the left 
shoulder had full active range of motion with no evidence of 
instability and impingement and supraspinatus maneuvers were 
negative.  He had mild tenderness over the AC joint.  The 
impression was history of left AC joint arthritis, mild.  

At a VA examination in February 2005, the left shoulder had 
full active range of motion with no complaints of discomfort 
about the shoulder and no pain to palpation around the 
shoulder.  Impingement and supraspinatus maneuvers were 
negative.  He had no tenderness over the left AC joint.   The 
impression was chronic left shoulder strain.  The examiner 
noted that range of motion or joint function was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use or during flare-ups.  

The medical evidence of record does not show malunion, 
nonunion, dislocation or impairment of function of the 
contiguous joint as a result of the disability.  The medical 
evidence of record does not demonstrate any additional 
functional loss to warrant an increased evaluation under 
Diagnostic Code 5203.  

The Board notes that at some examinations the veteran was 
diagnosed with DJD of the left shoulder.  He is not service-
connected for DJD of the left shoulder and it is not clear 
from the medical evidence that DJD of the left shoulder is 
related to the left shoulder strain.  Nevertheless, even if 
there were a relationship, a compensable evaluation would not 
be warranted.  Under DC 5003 for degenerative or 
osteoarthritis established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. Part 4, 
Diagnostic Code 5003.  Although DJD was shown by x-ray 
findings, the evidence of record does not show limitation of 
motion and there is not x-ray evidence of involvement of two 
or more major joints such that a compensable evaluation would 
be warranted. 

The veteran's primary complaint regarding the chronic left 
shoulder strain is occasional pain on prolonged use.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The Board concludes that the criteria have not been met for a 
compensable evaluation for the veteran's chronic left 
shoulder strain during any period under consideration, even 
in light of 38 C.F.R. § 4.7.  38 U.S.C.A. § 1155; 38 C.F.R. 
§4.71a, Diagnostic Code 5203.  Based upon a full review of 
the record, the Board finds that the evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  The preponderance of evidence is 
against the claim for an increased rating for the veteran's 
service-connected chronic left shoulder strain, the benefit-
of-the-doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b).  See Gilbert, 
supra.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his residuals of right distal fibula fracture.  There is 
no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  In sum, the schedular 
rating criteria are adequate for evaluating this case.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for residuals of cervical 
spine strain is denied.

Entitlement to service connection for residuals of low back 
strain is denied.

Entitlement to an initial evaluation of 10 percent, and no 
more, for status post nephrolithiasis is granted, subject to 
regulatory criteria applicable to payment of monetary awards. 

Entitlement to an initial compensable rating for status post 
left 3rd metatarsal stress fracture is denied.

Entitlement to an initial compensable rating for chronic left 
shoulder strain is denied.


REMAND

As discussed above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA's duty to 
assist a claimant includes obtaining medical records, and to 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

The veteran claims that he incurred a head injury in service 
due to a motor vehicle accident with subsequent headaches due 
to trauma.  Service medical records show that at the time of 
the accident he complained of a headache.  At the June 1990 
separation examination, he denied having or having had 
frequent or severe headache, and his neurologic system was 
reported as normal.  In April 1991, the veteran described 
having headaches since the accident in service.  The 
impression was muscle contraction type headaches.  

The Board remanded the claim in February 1998 for an 
examination by a VA neurologist for the purpose of 
ascertaining the nature, extent of severity, and etiology of 
any chronic headache disorder which may be present.  The 
examiner was to express an opinion as to whether any chronic 
headache disorder found on examination began in service 
and/or is related to service or to any incident therein.  Any 
opinions expressed were to be accompanied by complete 
rationale. 
 
The examiner's impression was chronic tension type headaches, 
probably of cervicogenic origin.  The examiner discussed that 
the veteran had a history of a motor vehicle accident in the 
service with resulting cervical and lumbar injury and that 
since then the veteran had reported a history of chronic 
headaches which originate in the cervical region.  He 
continued to have tension type headaches associated with 
cervical pain.  The April 1991 examination was noted, at 
which time the diagnosis was muscle contraction type 
headaches with a normal neurologic examination.  The examiner 
noted that at the time of the April 1991 examination the 
veteran was described as having occasional headache and neck 
pain since the motor vehicle accident.  The examiner also 
noted that the veteran was involved in another motor vehicle 
accident since a 1991 examination.  However, the examiner did 
not express an opinion as to whether any chronic headache 
disorder found on examination began in service and/or is 
related to service or to any incident therein.  

In order to ensure full compliance with the Board's previous 
remand instructions, an additional remand of this issue is 
necessary so that an examiner can express an opinion as 
whether any chronic headache disorder found on examination 
began in service and/or is related to service or to any 
incident therein.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (Court held that compliance by the Board or the RO 
with remand instructions is neither optional nor 
discretionary).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran for a VA 
neurological examination to determine the nature 
and etiology of any current chronic headache 
disorder.  All indicated tests and studies 
should be performed, and all clinical findings 
reported in detail.  The claims folder, to 
include a copy of this Remand and any additional 
records obtained, must be made available to the 
medical examiner in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history, and the examination 
report should indicate whether such review was 
performed. 

a.  The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current chronic 
headache disorder, if shown, is related to 
the claimed automobile accident in service, 
or whether such a relationship is unlikely 
(i.e., less than a 50-50 probability). 

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

c.  The clinical findings of record and the 
reasoning which form the basis of the opinion 
requested should be clearly set forth. 

2.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and discussion 
of all pertinent regulations.  An appropriate 
period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


